Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of robbery, first degree and grand larceny, first degree. Upon the trial a police officer was permitted over objection to state the description of the two assailants given him by complainant shortly after the alleged crime. The testimony should not have been received (People v. Deitsch, 237 N. Y. 300, 304; People v. Oliver, 4 A D 2d 28, 31, affd. 3 N Y 2d 684). Moreover, the trial court in its charge stated that one or more police officers had testified that complainant identified the two defendants when they were apprehended a short time after the alleged robbery. There was no such testimony and if there had been its receipt would have been error (People v. Trowbridge, 305 N. Y. 471; People v. Oliver, supra, p. 31). We conclude, however, that these errors do not mandate reversal (cf. Code Crim. Pro., § 542). (Appeal from judgment of Monroe County Court convicting defendant of robbery, first degree and grand larceny, first degree.) Present— Bastow, J. P., Goldman, Henry, Del Vecchio and Marsh, JJ.